       Case 7:21-cr-00181-PMH Document 9 Filed 03/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA/                                        CONSENT TO PROCEED BY VIDEO_OR
                                                                  TELE CONFERENCE
                      -against"
                                                                    -CR- ( »( )
                                                                        /-"


Gilbert Atvarez,
                                       Defendant(s).
                                                 -X




Defendant Gilbert Alvarez _ hereby voluntarily consents to
participate in the following proceeding via _X^ videoconferencing or X teleconferencing:


       Initial Appearance Before a Judicial Officer

 X Arraignment (Note: if on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

       Bail/Detention Hearing

       Conference Before a Judicial Officer




/s) r^it-e^- A^<>;S~
                                                                                         •—g.



Def4ndant7sSignature ^ ^^^,\<-^.r-                     Defendant's Counsel's Signature
(Judge may obtain verbal c'on^ent on
Record and Sign for Defendant)


 Gilbert Alvarez                                        Richard D. Willstatter
Print Defendant's Name                                 Print CounseFs Name



This pnpceeding was conducted by reliable videp'Qrteiephori^^ffer^ncuo.g^echnology.

 -^ / (^ ^\
Date                                                   LLS.Disfhct Judge/U.S. Magistrate Judge
